DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, “the stored position” lacks antecedent basis.
Claim 12, “each side” and “the clamp” in line 3 lack clear antecedent basis.  Additionally, “the first and second sides of the clamp” lacks antecedent basis.
Claim 13, “the clamps” in line 3 lacks clear antecedent basis in view of the issues relating to recitation of the clamps in intervening claim 12. 
Claim 14, “the apex” and “the first end” in line 4 lack clear antecedent support.  Additionally, “the wall” and “the open end” in the last two lines lack antecedent basis.
Claim 15, “the clamps” in line 3 lacks clear antecedent basis in view of the issues relating to recitation of the clamps in intervening claim 12. Additionally, “the sides of the clamps” at the end of the claim lacks clear antecedent support.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Groth ‘831 in view of Tanner et al. ‘142 and Morris ‘805.
Groth teaches use of a bendable cargo securing device (10) specifically detailed for securing cargo comprised of regular shaped objects and irregular shaped objects in a transport vehicle wherein the bendable cargo securement device defines a hollow flexible tubular section (tube stock 12, column 4, lines 13-14) having a first end (at 12a) and a second end (at 12b). The patent specifically teaches closing the first end of the flexible tubular section (at 12a), loading a filler material (16) into the flexible tubular section via the second end (at 12b), and closing the second end of the flexible tubular section to form a bendable cargo securement device – see section 4, lines 24-36.
Regarding claim 1, Groth teaches that the tubular section ends are closed via heat sealing.  While it may or may not be argued that the heat sealed ends define “closure devices”, in an effort to expedite prosecution the following art teaching is considered.
Tanner et al. teaches a hollow flexible tubular section (flexible tubing 11; column 1 – lines 49-50) including filler material (12; column 1 – line 50 through column 2 – line1) for use in a vehicle cargo bed wherein the tube section ends are closed via cords 14 to secure the filler material therein (column 2, lines 2-3). 
In order to provide for releasable attachment of the tube section ends so that the tube section may be reused or as a simple substitution of one tube end closing means for another, it would have been obvious to one of ordinary skill in the art to utilize tie cords to close the tubular section ends of Groth in view of the teachings of Tanner.  The end securing cords are readable on “closure devices” as broadly claimed.
Additionally regarding claim 1, Groth fails to specifically teach that the tubular section is uncoiled prior to use – the reference is silent as to the state of the tube prior to use.
Morris teaches a hollow flexible section (12) including filler material (e.g. air) for use in a vehicle cargo bed wherein the flexible section is secured in a coiled state during storage (figure 2) and uncoiled prior to deployment.
In order to provide a compact profile for ease of storage, it would have been obvious to one of ordinary skill in the art to store the flexible filler material enveloping section of Groth in a coiled state in view of the teachings of Morris.  Moreover, it would have further been obvious to one of ordinary skill in the art to uncoil the flexible section of Groth as modified at deployment.
Claim 1, the Groth device as modified by Tanner et al. and Morris would include uncoiling of the flexible section and use of closure devices as broadly claimed.
Claims 2 and 3, Groth discloses use of the bendable cargo securement device such that the perimeter shape of the device conforms to both regular and irregular objects during transport securement.
Claim 4, the modified Groth device is configured as broadly claimed.
Claim 7, the device is comprised of material as recited.
Claim 9, the Groth device is disclosed as being within the defined range.
Regarding claim 5, Groth further fails to teach the specific tube section material and wall thickness as recited.  Use of butyl rubber for filled tube devices is known (e.g. note Tanner relies on rubber tubing – column 1 – last two lines).  As a simple substitution of one known tube section material for another, it would have been obvious to one of ordinary skill in the art to fabricate the tube section of Groth from butyl rubber in view of known art practices. Moreover with regard to the recited wall thickness, the tube section wall dimensions would be driven by specific strength requirements for a particular application, and recitation of a specific thickness in this case would not define a patentably distinct departure from the teachings of Groth.
Regarding claim 6, Groth further fails to teach the specific tube section material as recited.  Use of butyl rubber for filled tube devices is known (e.g. note Tanner relies on rubber tubing – column 1 – last two lines).  As a simple substitution of one known tube section material for another, it would have been obvious to one of ordinary skill in the art to fabricate the tube section of Groth from butyl rubber in view of known art practices. The modified device would be configured as broadly claimed.
Regarding claim 8, Groth as modified further fails to teach the specific coiled tube section dimension as recited.  The coiled tube section dimensions would be driven by specific strength or length requirements for a particular application, and recitation of a specific coiled dimension in this case would not define a patentably distinct departure from the teachings of Groth.
Regarding claim 10, Groth teaches the use of wood shavings for the filler material and fails to specifically teach material as recited.  Use of rock or gravel in tubular filled securing devices is notoriously well known in the art.  In order to provide for a more stable (i.e. heavier) restraint or as a simple substitution of one known filler material for another, it would have been obvious to one of ordinary skill in the art to substitute rock or gravel for the filler of Groth in view of known art practices.
Regarding claim 11, Groth further fails to teach the specific filled tube section weight as recited.  The tube assembly weight would be driven by specific holding strength requirements for a particular application, and recitation of a specific weight in this case would not define a patentably distinct departure from the teachings of Groth.

Claim(s) 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Groth ‘831 in view of Puckhaber ‘027 and Morris ‘805.
Groth teaches use of a bendable cargo securing device (10) specifically detailed for securing cargo comprised of regular shaped objects and irregular shaped objects in a transport vehicle wherein the bendable cargo securement device defines a hollow flexible tubular section (tube stock 12, column 4, lines 13-14) having a first end (at 12a) and a second end (at 12b). The patent specifically teaches closing the first end of the flexible tubular section (at 12a), loading a filler material (16) into the flexible tubular section via the second end (at 12b), and closing the second end of the flexible tubular section to form a bendable cargo securement device – see section 4, lines 24-36.
Regarding claim 1, Groth teaches that the tubular section ends are closed via heat sealing.  While it may or may not be argued that the heat sealed ends define “closure devices”, in an effort to expedite prosecution the following art teaching is considered.
Puckhaber teaches a hollow flexible tubular section (flexible section 18+) including filler material (e.g. air) for use in a vehicle cargo bed wherein the tube section ends are closed via clamps 48+ (column 4 – lines 24 through 31) to secure the filler material therein. 
In order to provide for releasable attachment of the tube section ends so that the tube section may be reused or as a simple substitution of one tube end closing means for another, it would have been obvious to one of ordinary skill in the art to utilize clamps to close the tubular section ends of Groth in view of the teachings of Puckhaber.  The end securing clamps are readable on “closure devices” as broadly claimed.
Additionally regarding claim 1, Groth fails to specifically teach that the tubular section is uncoiled prior to use – the reference is silent as to the state of the tube prior to use.
Morris teaches a hollow flexible section (12) including filler material (e.g. air) for use in a vehicle cargo bed wherein the flexible section is secured in a coiled state during storage (figure 2) and uncoiled prior to deployment.
In order to provide a compact profile for ease of storage, it would have been obvious to one of ordinary skill in the art to store the flexible filler material enveloping section of Groth in a coiled state in view of the teachings of Morris.  Moreover, it would have further been obvious to one of ordinary skill in the art to uncoil the flexible section of Groth as modified at deployment.
Claim 1, the Groth device as modified by Puckhaber  and Morris would include uncoiling of the flexible section and use of closure devices as broadly claimed.
Claims 2 and 3, Groth discloses use of the bendable cargo securement device such that the perimeter shape of the device conforms to both regular and irregular objects during transport securement.
Claim 4, the modified Groth device is configured as broadly claimed.
Claim 7, the device is comprised of material as recited.
Claim 9, the Groth device is disclosed as being within the defined range.
Regarding claim 5, Groth further fails to teach the specific tube section material and wall thickness as recited.  Use of butyl rubber for filled tube devices is known (e.g. note Tanner relies on rubber tubing – column 1 – last two lines).  As a simple substitution of one known tube section material for another, it would have been obvious to one of ordinary skill in the art to fabricate the tube section of Groth from butyl rubber in view of known art practices. Moreover with regard to the recited wall thickness, the tube section wall dimensions would be driven by specific strength requirements for a particular application, and recitation of a specific thickness in this case would not define a patentably distinct departure from the teachings of Groth.
Regarding claim 6, Groth further fails to teach the specific tube section material as recited.  Use of butyl rubber for filled tube devices is known.  As a simple substitution of one known tube section material for another, it would have been obvious to one of ordinary skill in the art to fabricate the tube section of Groth from butyl rubber in view of known art practices. The modified device would be configured as broadly claimed.
Regarding claim 8, Groth as modified further fails to teach the specific coiled tube section dimension as recited.  The coiled tube section dimensions would be driven by specific strength or length requirements for a particular application, and recitation of a specific coiled dimension in this case would not define a patentably distinct departure from the teachings of Groth.
Regarding claim 10, Groth teaches the use of wood shavings for the filler material and fails to specifically teach material as recited.  Use of rock or gravel in tubular filled securing devices is notoriously well known in the art.  In order to provide for a more stable (i.e. heavier) restraint or as a simple substitution of one known filler material for another, it would have been obvious to one of ordinary skill in the art to substitute rock or gravel for the filler of Groth in view of known art practices.
Regarding claim 11, Groth further fails to teach the specific filled tube section weight as recited.  The tube assembly weight would be driven by specific holding strength requirements for a particular application, and recitation of a specific weight in this case would not define a patentably distinct departure from the teachings of Groth.
Claims 12-13, the clamps of Puckhaber used in the modified Groth device are configured as broadly claimed and as best understood.


Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller, Huber, and Dollar Jr. are cited as additional examples of cargo securing devices used in pick-up truck cargo beds.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Mondays 8am-4pm, Tuesdays 8am-12pm, and Thursdays 8am-12pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN T GORDON/Primary Examiner, Art Unit 3616